KAUFMAN, Circuit Judge
(dissenting).
I disagree with the majority’s conclusion that the charging party in these proceedings was not the bargaining representative with whom petitioners were required to deal at all times in the period under consideration. As the majority points out, the so-called disaffiliation vote was not taken until May 29, 1960. Petitioners, however, refused to deal with the local’s business agent before the May 29 vote; and on May 27, they accorded exclusive recognition to a “temporary administrator” whose credentials they conveniently failed to investigate.1 Nor is there any doubt in my mind that Local 335, Independent was in fact and in substance a continuation of the Local 335 that entered into the collective bargaining contracts involved in this case. The “Local 335” governed by the “temporary administrator” was clearly nothing more than a “paper local,” and petitioners could not possibly entertain any good faith doubt that the deck scow captains belonged to the “Independent.” Any doubt they may have had was surely dissipated by a strike which forced them to re-hire employees who had been discharged because they refused to join the “temporary administrator’s” paper local. Therefore, the inadequacy of the May 29 disaffiliation vote is immaterial, since at no time was there any local which could enforce the employees’ rights under the existing collective agreement but the charging party — by any name. Because of this, and the complete lack of merit which I find in the petitioner’s remaining arguments, I would affirm and enforce the order of the Board.

. The Board did not find that the “temporary administrator” had any authority to take over the affairs of the local, and petitioners do not argue on appeal that the purported “trusteeship” was lawful or proper.